Exhibit 10.8 ASSET PURCHASE AGREEMENT This ASSET PURCHASE AGREEMENT (the “Agreement”) is dated as of this 14th day of October, 2009, by and between Aware, Inc., a Massachusetts corporation (“Seller”), Lantiq Broadband Holdco Inc., a Delaware corporation (‘Lantiq US”), and Lantiq Deutschland GmbH, a company organized and existing under the laws of Germany (“Lantiq Germany,” and together with Lantiq US, “Purchasers”).Capitalized terms used and not otherwise defined herein have the meanings set forth in Article RECITALS WHEREAS, Seller is engaged in the business of designing, developing and licensing DSL
